IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00055-CR

RICHARD CARROLL SEGREST,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 413th District Court
                              Johnson County, Texas
                              Trial Court No. F46344


                                       ORDER

      Richard Carroll Segrest was convicted of Aggravated Assault with a deadly

weapon and sentenced to 75 years in prison. See TEX. PENAL CODE ANN. § 22.02(a)(2)

(West 2011). Segrest filed a motion to suppress statements made by him and the deadly

weapons seized by law enforcement. A hearing was held prior to trial and the trial

court denied Segrest’s motion. After the denial, Segrest orally requested findings of fact

and conclusions of law. He also filed a written request. Further, during the trial,

Segrest reminded the trial court about his request for findings of fact and conclusions of
law. On appeal, Segrest contends that the trial court erred in overruling his motion to

suppress. No findings of fact and conclusions of law are contained in the appellate

record.

        Accordingly, this appeal is abated for the trial court to make findings of fact and

conclusions of law regarding Segrest’s motion to suppress which will adequately

provide this Court with a basis upon which to review the trial court's application of the

law to the facts. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006).

        The trial court is ordered to provide its findings of fact and conclusions of law to

the trial court clerk within 14 days from the date of this order. A supplemental clerk’s

record containing the trial court’s findings of fact and conclusions of law must be filed

with the clerk of this Court within 21 days from the date of this order.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed January 16, 2014




Segrest v. State                                                                      Page 2